15‐3365 
        Mary E. Robinson v. Purcell Constr. Corp. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 25th day of April, two thousand sixteen. 
                                          
        PRESENT:  RALPH K. WINTER,  
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        MARY E. ROBINSON,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                     No. 15‐3365 
         
        PURCELL CONSTRUCTION 
        CORPORATION, 
         
                                  Defendant‐Appellee.          
        ______________________  
         
        FOR PLAINTIFF‐APPELLANT:                        A.J. BOSMAN, Bosman Law Firm, 
                                                        L.L.C, Canastota, NY. 
  
  FOR DEFENDANT‐APPELLEE:                              THOMAS M. MEALIFFE (Joseph J. 
                                                       Ortego, Juan Luis Garcia, on the brief), 
                                                       Nixon Peabody LLP, Jericho, NY. 
          
         Appeal from the United States District Court for the Northern District of 
    New York (Suddaby, C.J.). 
     
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

    ADJUDGED AND DECREED that the judgment of the District Court is 

    AFFIRMED.  

           Plaintiff Mary E. Robinson (“Plaintiff”) appeals a decision of the United 

    States District Court for the Northern District of New York (Suddaby, C.J.) 

    dismissing her amended complaint alleging employment discrimination and 

    retaliation claims against Defendant Purcell Construction Company 

    (“Defendant”).  Plaintiff’s claims arise from the August 1, 2008 termination of her 

    employment by Defendant.1   

           A claim may be barred by res judicata if (1) the prior action involves a 

    judgment on the merits; (2) whether the prior action involves the same parties or 

    those in privity; and (3) whether the claims asserted in the action were, or could 



    1 We review de novo the dismissal of a plaintiff’s claims based upon res judicata 
    principles.  EDP Med. Computer Sys., Inc. v. United States, 480 F.3d 621, 624 (2d Cir. 2007).   
    We assume the parties’ familiarity with the facts and record below, which we reference 
    only as necessary to explain our decision. 


                                                   2
have been, asserted in the prior action.  Monahan v. New York City Dep’t of Corr., 

214 F.3d 275, 285 (2d Cir. 2000).  The third element is further analyzed under the 

“transactional test” of the Restatement (Second) of Judgments, which applies 

three inquiries: (1) whether the underlying facts are “related in time, space, 

origin, or motivation;” (2) whether the underlying facts “form a convenient trial 

unit;” and (3) whether their “treatment as a unit conforms to the parties’ 

expectations.”  Channer v. Dep’t of Homeland Sec., 527 F.3d 275, 280 (2d Cir. 2008); 

Restatement (Second) of Judgments § 24(2) (1982). 

      “[W]hen a plaintiff’s motion to amend the complaint is denied and the 

plaintiff subsequently brings the amendments as a separate lawsuit, ‘it is not the 

actual decision to deny leave to amend that forms the basis of the bar . . . .  In 

fact, the actual decision denying leave to amend is irrelevant to the claim 

preclusion analysis.’”  Curtis v. Citibank, N.A., 226 F.3d 133, 139 (2d Cir. 2000) 

(quoting Northern Assur. Co. of America v. Square D. Co., 201 F.3d 84, 88 (2d Cir. 

2000)).  Regardless of whether a plaintiff attempts to bring the additional claims 

in an initial suit, and regardless of whether plaintiff meets with success in that 

attempt, the res judicata bar “is based on the requirement that the plaintiff must 




                                           3
bring all claims at once against the same defendant relating to the same 

transaction or event.”  Northern Assur. Co., 201 F.3d at 88. 

      Plaintiff argues here that the District Court should not have ruled that res 

judicata bars her retaliation claims of failure to rehire in the instant case because 

these acts constituted a distinct and different transaction from that at issue in the 

previous litigation. Plaintiff argues that in her earlier action, “the transaction and 

occurrence at issue was Plaintiff’s treatment and separation from employment on 

a particular day in August 2008, whereas the transaction and occurrence in the 

instant action involves conduct that occurred weeks or months later.”  

Appellant’s Br. 14–15 (internal quotation marks omitted)).  Plaintiff adds that it is 

“unfair” to bar her claims because “prior to the trial testimony given by 

Defendant’s officers, Plaintiff did not suspect or allege that the reason she was 

not ‘returned’ was due to her filing a complaint” with the New York State 

Division of Human Rights.  Appellant’s Br. 18. 

      There is no dispute that there has already been a final judgment on the 

merits regarding claims asserted against Defendant related to Plaintiff’s 2008 

termination, and thus the first two elements of claim preclusion are clearly met.  

With respect to the third element, Defendant persuasively argues that “Plaintiff’s 




                                           4
claims, on their face, reveal that they were or could have been asserted in the 

[earlier action] because they are based on the very same occurrences—her 

termination—and non‐occurrences—her continued separation from 

employment—that were tried before a jury in the [earlier action].”  Appellee’s Br. 

25.  

        We agree with Defendant that Plaintiff’s separation from employment on 

August 1, 2008 “is the key factual component of her present claims.”  Appellee’s 

Br. 25.  Although Defendant’s senior officers’ testimony may not have been 

available to Plaintiff until the time of trial in February 2013, this testimony 

related to the same “transaction and occurrence” that was fully litigated in that 

trial, i.e., Plaintiff’s termination in August 2008.  As of August 2008, Plaintiff’s 

understanding was that her termination by Defendant was “permanent.”2  

Regardless of whether her discharge is called a layoff, termination, firing, or 

failure to rehire, the fact remains that the circumstances surrounding Plaintiff’s 




2  Not only did Plaintiff plead and then testify to this at the February 2013 trial, but she 
may never have survived summary judgment on her initial discrimination and 
retaliation claims had she accepted that her termination was merely a seasonal layoff or 
regular reduction in workforce. 
 


                                             5
termination in August 2008 were fully adjudicated in a seven‐day trial in 

February 2013.3  She is thus barred from bringing those claims again. 

      Our analysis is no different simply because the District Court denied 

Plaintiff’s motion to amend to conform the pleadings to the proof, nor is it 

different because a panel of this Court previously suggested that Plaintiff’s 

present failure‐to‐rehire theory was “in considerable tension with” her theory 

that she had been terminated rather than laid off.  Robinson v. Dibble, 613 F. App’x 

9, 13 (2d Cir. 2015) (summary order).  Whether Plaintiff attempted to (or 

succeeded at) amending her complaint has no bearing on whether the claims she 

desired to amend arose from the same transaction or occurrence as those already 

litigated and decided.  Similarly, Plaintiff’s complaint that it is “unfair” to not 

allow her to bring these claims is unavailing because the application of res 

judicata is not subject to equitable considerations.   See Federated Dep’t Stores, Inc. 

v. Moitie, 452 U.S. 394, 401 (1981). 


3 Plaintiff concedes that “[i]t does not matter whether her discharge is called a lay‐off, 
termination, firing, permanent lay‐off, failure to rehire, or banishment.”  Reply Br. 10.
She then argues that “[w]hat matters is what motivated the permanent end to Plaintiff’s 
work.”  Reply Br. 10.  But this is precisely what was already litigated and adjudicated at 
trial in February 2013.  As the District Court observed, “based on the facts [Plaintiff] 
knew before trial, or the facts that she reasonably should have known before trial, she 
could have pled the claim . . . that she was laid off and not recalled as a result of 
complaining of discrimination in the alternative to her claim that she was fired on August 
1, 2008, for complaining of discrimination.”  Special App’x 11. 


                                            6
      We have considered all of Plaintiff’s remaining arguments and find them 

to be without merit.  Accordingly, we AFFIRM the judgment of the District 

Court.   

                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 
 
                                      




                                         7